Campbell, C. J.,
delivered the opinion of the court.
It was not the duty of the conductor to arouse the appellant on the arrival of the train at Jackson by any special means applicable to his condition as being sick and drowsy. The business of the conductor was to manage the train according to the established regulations, and not to vary them for an individual. Regulations are made for the traveling public, and should be reasonable as adapted to the convenience of this public. If persons sick o.r *11under any disability which renders them unable to conform to the ■ reasonable regulations for the community generally are inconvenienced by this inability they have no legal cause of complaint against a carrier who undertakes to carry the public generally, according to a plan adopted to suit persons, generally, in a condition to travel, and not designed to meet the wants of those not in such condition. The obligation of the carrier was to carry the appellant^ safely to Jackson, and on arrival there to announce the fact, and/ afford an opportunity for him to leave the car. That he was asleep, and that his sleep was induced by sickness did not entitle him to special attention. It was his misfortune to be sick, and yet called on to act as a well man, being on a train run for those able to travel on cars, and conform to the regulations for their operation.’ One too sick or from any cause not able to do as travelers usually do in conforming to the usage in running trains for the traveling public should avoid them or secure the assistance necessary to enable them to accomplish what is required of passengers generally. Carriers are not required to adapt their methods to the circumstances of those not in condition to comply with the requirements made of travelers generally.
The agreement of the conductor to arouse the appellant at Jackson did not impose any obligation on the railroad company. The/ appellant was bound to know that the conductor had no authority to incur an obligation to that effect for the company, and that his' duty was to the passengers generally, and not to him particularly. He must be held to have known the established usage of calling out the name of the station, and for the passenger to leave the car on its arrival at his destination, and that_the_prqmise of the conductor_was his personal obligation, and was not the promise of the •company, which he had no right to bind by an undertaking in behalf of one of many passengers to all of whom, respectively, the •company owed the same duties.
Whether sudden illness occurring to one on board a train after going upon it, and made, known to the conductor, would create such an emergency as to impose the duty on him to give such passenger needed attention and vary the course of dealing with *12passengers is purposely left an open question to be decided when it arises. This case does not present it, for the averment of the declaration is that the plaintiff was sick, when he went upon the car. ■This being his condition, he must be held to have taken the risk ' of an increase of his malady to such extent as to disable him from performing the part of a traveler on the train.

Judgment affirmed.